

Exhibit 10.4


AON PLC
LEADERSHIP PERFORMANCE PROGRAM
For 2013-2015


Overview
The Program has been adopted by the Committee as a sub-plan to the Stock Plan,
effective as of January 1, 2013. The Program is the eighth layer of multi-year
performance programs implemented by the Company. Earlier programs covered the
three-year performance periods beginning on January 1 in each of 2006 through
2012 and ending on December 31 of 2008 through 2014, respectively.
Performance Cycle
The Program covers a multi-year performance cycle that begins on January 1, 2013
and ends on December 31, 2015 (“Performance Cycle”).
Eligibility
As recommended by the CEO and approved by the Committee, key members of the
Company’s senior leadership team are eligible to participate in the Program. The
CEO is also eligible to participate in the Program as approved by the Committee.
Participation
The Committee will approve in writing no later than May 31, 2013 the identity of
the participants eligible to participate in the Program and each participant’s
Award, denominated as described herein either in total number of LPP units or US
dollars. Those participants so identified by May 31, 2013 shall be eligible to
participate in the full Performance Cycle, retroactive to January 1, 2013.
If a participant is no longer considered a member of the Company’s senior
leadership team, but the participant’s employment with the Company has not
terminated, the participant’s Award under the Program shall be unaffected by the
change in status.
Award Components – Performance Share Units
At the outset of participation in the Program, each participant will receive
100% of his or her Award “value” as target Performance Share Units of the
Company’s ordinary shares. If the Award is denominated by the Committee in US
dollars, the number of such target units will be derived by dividing the Award
by the Fair Market Value of an ordinary share of the Company on the Grant Date.
Rules Applicable to Performance Share Units
1.
The Performance Share Units will be earned and will vest as of the Settlement
Date, subject to the satisfaction of the performance criteria set forth herein.

2.
The payout resulting from the vesting of the Performance Share Units will be
determined based on the Company’s cumulative adjusted Earnings per Share over
the Performance Cycle as compared to the Target Earnings per Share.

3.
Payouts will range from 0% to 200% of the targeted number of Performance Share
Units awarded.

4.
The Performance Share Units will pay out in ordinary shares of the Company
issued under, and subject to, the limitations of the Stock Plan, provided that
the pay out in ordinary shares shall take place in the calendar year following
the end of the Performance Cycle.

5.
The Company shall have the right to satisfy all federal, state and local
withholding tax requirements with respect to the award earned by reducing the
number of earned shares by the number of shares determined by dividing the
amount of withholding required by the Fair Market Value of an ordinary share of
the Company on the Settlement Date.

6.
The Performance Share Units are not transferable and may not be sold, assigned,
pledged, hypothecated or otherwise encumbered.


1



--------------------------------------------------------------------------------



7.
Until the Settlement Date, the participant will not be treated as a shareholder
as to those ordinary shares of the Company relating to the Performance Share
Units. No cash payments will be provided for dividend equivalents or other
distributions.

8.
The participant will be granted a Performance Award Certificate at the outset of
his or her participation in the Program. The certificate will set forth the
target number of Performance Share Units granted to the participant. The
participant must sign and return to the Company the certificate to indicate that
he or she agrees to be bound by the provisions of the Program, including the
restrictive covenants described herein. Failure to return a signed certificate
to the Company will result in forfeiture of the Performance Share Units.

9.
If a participant’s employment with the Company terminates before the last day of
the Performance Cycle, the following rules will apply to the vesting of the
Performance Share Units:


2



--------------------------------------------------------------------------------



Reason for Employment Termination
Impact on Vesting of Performance Share Units
Retirement or termination by Company without Cause
Performance Share Units will vest pro rata through the date of termination or
Retirement, and the vested Performance Share Units will pay out in accordance
with rule 4 above. The Committee’s determination regarding the vested portion
and payout will occur after the close of the Performance Cycle. The number of
units earned will be calculated based on the actual achievement of the Target
Earnings Per Share for the performance period, and then the result will be
prorated as of the last full calendar quarter preceding the participant’s
termination or Retirement date, as follows:


Target Shares X (Adjusted EPS at end of quarter preceding date of termination/
Adjusted EPS at end of performance period) X Performance Factor = Number of
Pro-Rata Shares


In the event a participant has an employment agreement with the Company or any
of its subsidiaries providing for “good reason” termination, a termination of
the participant’s employment for good reason will be treated in the same manner
for purposes of this Program only as a termination by the Company without cause.
Death or Total and Permanent Disability
If death or permanent disability occurs in the first or second calendar years of
the Performance Cycle, the Performance Share Units will become immediately
vested at the target award level and the vested Performance Share Units will pay
out as soon as administratively feasible following such death or disability. If
death or permanent disability occurs in the third calendar year of the
Performance Cycle, the Performance Share Units will become vested at the greater
of (i) the target award level or (ii) the number of units earned based on the
actual achievement of the Adjusted Earnings Per Share for the entire Performance
Cycle, and the vested Performance Share Units will pay out in accordance with
rule 4 above.
Voluntary Resignation
Performance Share Units will be forfeited in their entirety
Termination by Company for Cause
Performance Share Units will be forfeited in their entirety
Termination due to Change in Control
If a successor to the Company assumes and continues this Program substantially
in its current form after a Change in Control, the Performance Share Units will
be subject to the following rules: (1) if the participant’s employment is
terminated by the Company without Cause after the Change in Control but prior to
the end of the Performance Cycle, the participant will become immediately vested
in the greater of the target Performance Share Units or the number of units that
would be earned based on the proportion of achievement of the Target Earnings
Per Share as of the last full calendar quarter preceding the participant’s
termination date, and the vested Performance Share Units will pay out in
accordance with rule 4 above; and (2) if the participant’s employment is
terminated by the Company for Cause, by the participant in a voluntary
resignation, or by reason of the participant’s death or Total and Permanent
Disability, or if the participant’s employment is continued through the end of
the Performance Cycle, the rules of the Program shall continue to apply to the
Performance Share Units as if the Change in Control had not occurred.


If the successor to the Company does not assume and continue this Program
substantially in its current form, the Performance Share Units shall become
immediately vested at the greater of the target Performance Share Units or the
number of units that would have been earned based on the proportion of
achievement of the Target Earnings Per Share as of the last full calendar
quarter preceding the effective date of the Change in Control, and the vested
Performance Share Units will pay out in accordance with rule 4 above.



10.
Notwithstanding the rules set forth in paragraph 9 above, in the event an
employment agreement or other binding arrangement between a participant and the
Company provides (a) for more


3



--------------------------------------------------------------------------------



favorable vesting of performance share units upon termination of employment, (b)
an alternate definition (such as “cause” or “retirement”), and/or (c) an
alternate restrictive covenant that is specifically intended to apply to awards
under this Plan, the provisions of such employment agreement or arrangement will
control if such provisions are approved by the Committee on or before the Grant
Date.
11.
The time and form of payment of Performance Share Units shall be made in
accordance with rule 4 above, provided that with respect to any payment upon the
participant’s “separation from service” (as such term is defined under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”)), the payment
at such time can be characterized as a “short-term deferral” for purposes of
Code Section 409A or as otherwise exempt from the provisions of Code Section
409A, or if any portion of the payment cannot be so characterized, and the
participant is a “specified employee” under Code Section 409A, such portion of
the payment shall be delayed until the earlier to occur of the participant’s
death or the date that is six months and one day following the participant’s
termination of employment (the “Delay Period”). Upon the expiration of the Delay
Period, all payments delayed pursuant to this section shall be paid to the
participant in accordance with rule 4 above. For purposes of the Program, the
terms “retirement,” “termination of employment,” “terminated,” “termination,”
and variations thereof, as used in this Program, are intended to mean a
termination of employment that constitutes a “separation from service” under
Code Section 409A.

12.
The time or schedule of any payout of Performance Share Units pursuant to the
terms of the Program may not be accelerated except as otherwise permitted under
Code Section 409A and the guidance and Treasury regulations issued thereunder.

Performance Measure for Performance Share Units
The performance measure for the Performance Share Units will be cumulative
adjusted Earnings per Share for the Performance Cycle, for which the Committee
has established a target of $13.51 (the “Target Earnings Per Share” or “Target
EPS”).
Following the end of the Performance Cycle, the Committee will determine in its
sole discretion the payout, which determination shall be final and binding.
Performance Share Units will be subject to complete forfeiture if the Company’s
performance for the Performance Cycle does not meet or exceed a minimum
cumulative adjusted Earnings per Share of $13.01, and the payout for performance
at or above that level will be calculated as follows:
2013-2015 Cumulative Adjusted EPS
 
% of Targeted Units Earned
$13.01
 
50%
$13.40
 
75%
$13.80
 
100%
$13.98
 
125%
$14.15
 
150%
$14.33
 
175%
$14.51 or higher
 
200%
 
 
 
 
 
 



The Performance Share Units will pay out linearly between each set of data
points based on relative penetration within the range and rounded to one decimal
place using standard rounding rules. Any fractional Performance Share Units that
result from the application of the resulting payout percent will be truncated,
not rounded or otherwise paid. For example, where cumulative adjusted EPS is
$13.85, the calculation would be:

4



--------------------------------------------------------------------------------





[ ($13.85 - $13.80 )
/
( $13.98 – $13.80) ]
X 25%
+ 100%
= 106.9%
The actual cumulative adjusted EPS less next lowest defined data point
 
To calculate basis for penetration in the full range above the actual lowest
data point achieved.
Multiplied by the full spread of the corresponding range (125% - 100% in this
case)
The achievement for the next lowest defined data point
Resulting calculation, standard rounding to one decimal place



Adjustments to Performance Measures or Results
The Committee will make appropriate adjustments to the Target Earnings per Share
or the Company’s actual adjusted Earnings Per Share from continuing operations
as publicly reported in the Company’s earnings release and annual Form 10-K on
account of material (significant): change in accounting policy; gain/loss on
disposition of assets or business; extraordinary legal/regulatory settlements;
extraordinary market conditions; effects of natural or man-made disasters (e.g.
Word Trade Center); hyperinflation (e.g. >15%); or other extraordinary, unusual
or infrequently occurring items – as defined by GAAP. The form and manner of any
such adjustment shall be at the sole discretion of the Committee who will
consider the long-term impact of such items. By way of example, the following
events will not require adjustment: change in accounting estimate; gained/lost
pre-tax income from sold/acquired businesses that represent less than 5% of
total pre-tax income; inflation; general tax developments; litigation costs;
effects of repaying or issuing debt; effects of share buyback/issue; effects of
pension plan funding; changes in benefit/incentive plans; or normal
currency/interest rate fluctuations.
Nominal Value
As required under the U.K. Companies Act 2006, at the time of settlement of
Awards under this Program, the Awards are subject to the Participant’s payment
of a Nominal Value (as determined in the sole discretion of the Company and in
accordance with such law, as amended from time to time), and such obligation may
be satisfied by the Participant in any manner to be established by the Company
in its sole discretion.
Restrictive Covenants
The following restrictive covenants will apply to all awards under this Program;
provided, however, that if such restrictions are modified to comply with local
(non-U.S.) law and are set forth in the performance award certificate issued in
connection with this Program to, and accepted by, the Participant, the
provisions in the performance award certificate will govern.
The Company is in the business of providing insurance brokerage, reinsurance
brokerage, benefits consulting, compensation consulting, human resources
consulting, managing underwriting and related services including accounting,
claims management and handling, contract wording, information systems and
actuarial services. An essential element of its business is the development and
maintenance of personal contacts and relationships with clients. Because of
these contacts and relationships, it is common for the Company’s clients to
develop identification with the employee who services its insurance needs,
rather than with the Company itself. The personal identification of clients of
the Company with a Company employee creates potential for the employee’s
appropriation of the benefits of the relationships developed with clients on
behalf of and at the expense of the Company. Since the Company would suffer
irreparable harm if the employee left its employ and solicited the insurance or
other related business of clients of the Company, it is reasonable to protect
the Company against solicitation activities by the employee for a limited period
of time after the employee leaves the Company so that the Company may renew or
restore its business relationship with its clients. Therefore, as consideration
for participation in this Program, each participant will be bound by the
following restrictive covenants:
Covenant Not to Solicit

5



--------------------------------------------------------------------------------



The employee agrees and covenants that, except with the prior written consent of
the Company, the employee will not for a period of two years after the end of
the employment compete directly or indirectly in any way with the business of
the Company. For the purposes of this covenant, “compete directly or indirectly
in any way with the business of the Company” means to enter into or attempt to
enter into (on the employee’s own behalf or on behalf of any other person or
entity) any business relationship of the same type or kind as the business
relationship which exists between the Company and its clients or customers, in
which the employee was involved or had knowledge, to provide services related to
the business of the Company for any individual, partnership, corporation,
association or other entity who or which was a client or customer for whom the
employee was the producer or on whose account the Employee worked or became
familiar during the 24 months prior to the end of employment.
Covenant Not to Hire
The employee also agrees not to induce or attempt to induce, or to cause any
person or other entity to induce or attempt to induce, any person who is an
employee of the Company to leave the employ of the Company during the term of
the covenant set forth above.
If the Company determines that a participant has breached any of the covenants,
his or her Performance Share Units will be immediately forfeited. In the event
any of the restrictive covenants set forth herein is deemed unenforceable, such
as against a non-US employee, the employee agrees that the maximum period, scope
or geographic area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions accordingly.
Assignment of IP
The employee also agrees to assign to the Company the employee’s entire right,
title and interest in and to all discoveries and improvements, patentable or
otherwise, trade secrets and ideas and writings and copyrightable material,
which are conceived, developed, reduced to practice, or acquired by the employee
(collectively “IP”) during the employee’s employment and which relate to the
business of the Company or any of its affiliates, parent companies, or
subsidiaries. The employee further acknowledges that all original works of
authorship which are made by the employee (solely or jointly with others) within
the scope of and during the period of his/her employment with the Company and
which are protectable by copyright are “works made for hire”, as that term is
defined in the United States Copyright Act. The employee agrees to disclose
promptly, fully and in writing all such IP to the Company. The employee will
upon the Company’s request, execute, acknowledge and deliver to the Company all
instruments and do all other acts which are necessary or desirable to enable the
Company or any of its affiliates, parent companies, or subsidiaries to file and
prosecute applications for, and to acquire, maintain and enforce, all patents,
trademarks, and copyrights in all countries.
Administration
It is expressly understood that the Committee has the discretionary authority to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Program, all of which will be binding upon the
participant. The Committee may delegate its authority to one or more of its
members, or to one or more members of the Company’s senior management team, to
offer participation in this Program to eligible individuals; provided, however,
that the Committee shall not delegate its authority with respect to the
participation of any officer of the Company who is subject to Section 16 of the
Securities Exchange Act of 1934, as amended. The Company shall, as necessary,
adopt conforming amendments to this Program as are necessary to comply with Code
Section 409A.
General Provisions
All obligations of the Company under this Program with respect to payout of
Awards, and the corresponding rights granted thereunder, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or other acquisition of
all or substantially all of the business and/or assets of the Company.
This Program constitutes a legal document which governs all matters involved
with its interpretation and administration and superseded any writing or
representation inconsistent with its terms.
Reservation and Retention of Company Rights

6



--------------------------------------------------------------------------------



The selection of any employee for participation in this Program will not give
that participant any right to be retained in the employ of the Company. No
employee will at any time have a right to be selected for participation in a
future performance-based incentive program despite having been selected for
participation in this Program or a previous program.
Stock Plan Controls
Except as specifically provided in this Program, in the event of any
inconsistency between this Program and the Stock Plan, the Stock Plan will
control, but only to the extent such Stock Plan provisions do not violate the
provisions of Code Section 409A.
Code Section 409A
The Company intends that this Program and the Awards granted hereunder be
interpreted and construed to comply with Code Section 409A to the extent
applicable thereto. Notwithstanding any provision of the Program to the
contrary, the Program shall be interpreted and construed consistent with this
intent, provided that the Company shall not be required to assume any increased
economic burden in connection therewith. Although the Committee intends to
administer the Program so that it will comply with the requirements of Code
Section 409A, neither the Company nor the Committee represents or warrants that
the Program will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law. Neither the Company, its
subsidiaries, nor their respective directors, officers, employees or advisers
shall be liable to any participant (or any other individual claiming a benefit
through any participant) for any tax, interest, or penalties any participant may
owe as a result of compensation paid under the Program, and the Company and its
subsidiaries shall have no obligation to indemnify or otherwise protect the
participant from the obligation to pay any taxes pursuant to Code Section 409A.
Definitions
Adjusted Earnings per Share or Adjusted EPS: the Company’s adjusted earnings per
share from continuing operations as publicly reported each quarter, and on an
annual basis, in the Company’s earnings release and Form 10-K. The Committee has
the sole discretion to approve an adjustment to EPS, in accordance with the
adjustment criteria set forth herein.
CEO: the Company’s Chief Executive Officer.
Cause: as determined in the sole discretion of the Committee, means the
participant: (A) performing an act of dishonesty, fraud, theft, embezzlement or
misappropriation involving the participant’s employment with the Company, or
breach of the duty of loyalty to the Company; (B) performing an act of race,
sex, national origin, religion, disability, or age-based discrimination which,
after investigation, counsel to the Company reasonably concludes will result in
liability being imposed on the Company and/or the participant; (C) material
violation of Company policies and procedures including, but not limited to, the
Aon Code of Business Conduct; or (D) performing an act resulting in a criminal
felony charge (or equivalent offense in a non-US jurisdiction) brought against
the participant or a criminal conviction of the participant (other than a
conviction of a minor traffic violation).
Change in Control: means:
(1)the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (i) the then outstanding ordinary shares of Aon plc
(the “Outstanding Ordinary Shares”) or (ii) the combined voting power of the
then outstanding securities of Aon plc entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (A) any acquisition directly from Aon plc (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from Aon plc), (B) any acquisition by Aon plc, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by Aon plc or any corporation controlled by Aon plc, or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and

7



--------------------------------------------------------------------------------



(iii) of subsection (3) of this Section 1(c); provided further, that for
purposes of clause (B), if any Person (other than Aon plc or any employee
benefit plan (or related trust) sponsored or maintained by Aon plc or any
corporation controlled by Aon plc) shall become the beneficial owner of 30% or
more of the Outstanding Ordinary Shares or 30% or more of the Outstanding Voting
Securities by reason of an acquisition by Aon plc, and such Person shall, after
such acquisition by Aon plc, become the beneficial owner of any additional
shares of the Outstanding Ordinary Shares or any additional Outstanding Voting
Securities and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change in Control;
(1)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of Aon plc
subsequent to the date hereof whose election, or nomination for election by the
shareholders of Aon plc, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of Aon plc as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;
(2)    the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Aon plc (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Ordinary Shares and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns Aon plc or all or substantially all of Aon plc’s assets either
directly or indirectly) in substantially the same proportions relative to each
other as their ownership, immediately prior to such Corporate Transaction, of
the Outstanding Ordinary Shares and the Outstanding Voting Securities, as the
case may be, (ii) no Person (other than: Aon plc; any employee benefit plan (or
related trust) sponsored or maintained by Aon plc or any corporation controlled
by Aon plc; the corporation resulting from such Corporate Transaction; and any
Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 30% or more of the Outstanding Ordinary
Shares or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or
(3)    the consummation of a plan of complete liquidation or dissolution of Aon
plc.
Committee: the Organization and Compensation Committee of the Company’s board of
directors.
Company: Aon plc, a public limited company incorporated under English law and
its subsidiaries.
Fair Market Value: the per share value of the Company’s ordinary shares as
determined by using the closing price of such shares as reported by the New York
Stock Exchange on such date (or, if the New York Stock Exchange was not open for
trading or the shares were not traded on that day, the next preceding day that
the New York Stock Exchange was open for trading and ordinary shares of the
Company were traded).
Grant Date: the date an Award to a participant is approved in writing by the
Committee.
Program or LPP: the Leadership Performance Program, effective January 1, 2013.
Retire or Retirement: a voluntary termination of employment at or after the
participant’s 55th birthday.

8



--------------------------------------------------------------------------------



Settlement Date: the date that the Committee determines whether the performance
criteria applicable to the Performance Share Units has been achieved or exceeded
and determines the payout to participants. The Settlement Date shall occur as
soon as practicable following the close of the Performance Cycle.
Settlement Date Value: the Fair Market Value of an ordinary share of the Company
on the date the Committee determines the amount of the Performance Share Units
earned.
Stock Plan: the Aon Corporation 2011 Incentive Plan, as approved by the
Company’s stockholders at the 2011 annual meeting of stockholders and as assumed
and adopted by Aon plc.
Total and Permanent Disability: for (a) US employees, entitlement to long-term
disability benefits under the Company’s program, as amended from time to time
and (b) non-US employees, as established by applicable Company policy or as
required by local law or regulations.
If a term is used but not defined, it has the meaning given such term in the
Stock Plan.

9

